Citation Nr: 1518610	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for "a back condition."

2.  Entitlement to service connection for lumbar disability.

3.  Entitlement to service connection for bilateral foot callus formation.

4.  Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1969 to October 1971.

These matters initially arose on appeal of April 2011 rating decision by the Newark, New Jersey of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement service connection for bilateral pes cavus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in February 1972, the RO denied service connection for a back condition based on a finding that there was no current disability.

2.  The Veteran was notified of the February 1972 decision and his appeal rights; he did not appeal the February 1972 rating decision, and there was no new and material evidence received within one year of its issuance.

3.  The evidence received since the rating decision by the RO in February 1972 relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability as it shows the presence lumbar degenerative disc disease.

4.  The post-service lumbar degenerative disc disease did not manifest during service, within one year of discharge from service, and is not otherwise related to service.

5.  Callus formation of the feet was first manifest during service.  



CONCLUSIONS OF LAW

1. The February 1972 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. New and material evidence has been received to reopen the claim for service connection for lumbar disability (back condition).  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Lumbar disability was not incurred in or aggravated by active service, and arthritis of the lumbar spine cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  Callus formation of the feet was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board is granting the application to reopen, a detailed discussion of the impact of the VCAA on that portion of the appeal is not necessary.  

In this case, the duty to notify was satisfied by July 2009 and August 2009 letters.    

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and a statement from the Veteran's representative.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations for his lumbar spine condition in November 1971 and March 2010.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Callus formation

The Veteran seeks service connection for a bilateral foot disorder, to include hyperkeratotic lesions (calluses). 

As an initial matter, the Board notes that the Veteran does not allege that this disability is the result of participation in combat.  Specifically, the Veteran contends that during his active service he was issued boots that were too big for his feet and that he experienced foot pain and calluses in service as a result.  The Veteran claims that he has experienced these symptoms since service.  The combat provisions of 38 U.S.C.A. § 1154 are not applicable.  A Report of Medical Examination dated April 1969 shows the Veteran's feet were evaluated as clinically normal.  However, the Veteran recorded a positive history of foot trouble on a Report of Medical History dated April 1969.

Service treatment records show the Veteran was treated for complaints of blisters on his feet in June 1971.  Treatment records show the Veteran was again treated for foot pain in August 1971.  The treatment note shows notations of "corns on both feet."  On physical examination, a notation shows calluses of both great toes.  
A Report of Medical Examination dated August 21, 1971 shows the Veteran's feet were evaluated as clinically normal.

The Veteran was afforded a VA examination to determine the nature and severity of his bilateral foot disorder in March 2010.  The examiner noted that the Veteran demonstrated bilateral pes cavus of the forefoot that was productive of submetatarsal hyperkeratotic lesions (calluses).  

During service, the Veteran was seen for callus formation.  The Board cannot dissociate the post-service findings from the in-service findings.  The preponderance of the evidence supports the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Application to Reopen

The RO originally denied the Veteran's claim for service connection for a lumbar spine disability (back condition) in a February 1972 rating decision.  The rating decision noted that a November 1971 VA examination showed no evidence of a current lumbar spine disability.  At the time of the decision, the record included the service treatment records, the appellant's claim, and a 1971 VA examination disclosing no pathology.  Service connection was specifically denied for "back condition," not found on last examination.  In essence, at the time of the prior denial, there was evidence of in-service complaints, but no evidence of post-service pathology or of a nexus to service.  

The Veteran did not appeal of the February 1972 rating decision and no new and material evidence pertaining to the claim was associated with the claims file within one year of the RO's decision.  Therefore, the February 1972 rating decision, which denied service connection for a lumbar spine disability is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.

The new evidence associated with the claims file since the February 1972 rating decision includes an August 2009 VA examination showing a diagnosis of low back pain and October 2009 VA imaging results showing mild facet arthropathy L5-S1 through L3-L4 and mild posterior disc space narrowing L5-S1 and L4-L5 levels.

A March 2010 VA examination noted the presence lumbar degenerative disc disease.  This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability.  As the new evidence is neither cumulative nor redundant the claim is reopened.  See 38 C.F.R. § 3.156 (2014).

Lumbar Disability

The Veteran seeks service connection for a lumbar spine disability.  As an initial matter, the Board notes that the Veteran does not allege that this disability is the result of participation in combat.  Specifically, the Veteran contends that during his active service in the Republic of Vietnam he was lifting heavy objects and that experienced pain and discomfort.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

A Report of Medical Examination dated April 1969 shows the Veteran's spine was evaluated as normal.  

Service treatment records show the Veteran was treated for complaints of low back pain in August 1971.  This record is mostly illegible; however, the impression shows a notation that appears to be "mild scoliosis" followed by "rule/out arthritis."  

A Report of Medical Examination dated August 21, 1971 notes an abnormality of the spine as "mild thoracic scoliosis."

A lumbar spine x-ray dated November 1971 shows the Veteran's lumbar spine was clinically normal.  A VA examination opinion dated November 1971 noted that the imaging results of the Veteran's lumbar spine were normal.  Based on this information, the VA November 1971 VA examiner opined that the Veteran did not have a current low back disability.  

The Veteran filed an application to reopen his claim for service connection for a low back disability in July 2009.  Following an August 2009 VA examination showing a diagnosis of low back pain and an October 2009 x-ray results showing degenerative disc disease, the Veteran was afforded a VA examination to determine the nature and severity of his lumbar spine disability.

The March 2010 VA examiner noted review of the imaging results dated October 2009 showing lumbar degenerative disc disease and arthropathy.  The examiner noted the Veteran's report of the low back injury he sustained in service.  Based on the physical examination and the Veteran's reports, the examiner opined that the Veteran's lumbar degenerative disc disease was less likely than not due to the Veteran's active service.  The examiner cited as rationale the fact the Veteran was seen once on active duty for complaints of low back pain.  The examiner also noted the Veteran's degenerative disc disease is a condition that occurs over many years of wear and tear and not one episode of a back sprain or strain.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has considered the Veteran's lay statements regarding his lumbar degenerative disc disease.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the November 1971 VA examination opinion based on objective imaging results is considered the most probative evidence as to whether the Veteran manifested arthritis of the lumbar spine in service or within one year discharge from active duty.  

Based on this evidence and the Veteran's service treatment records, the Board finds that lumbar degenerative disc disease to include arthritis of the lumbar spine was not manifest in service or manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).
 
As to whether the Veteran's current lumbar degenerative disc disease is otherwise related to his active service, the March 2010 VA examiner noted that physical examination and objective imaging results indicate the Veteran's lumbar degenerative disc disease was less likely due to the low back sprain or strain in service and more likely due to long-term changes to the lumbar spine.  The March 2010 VA examination is assigned greater probative value than the general and conclusory opinion of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

It is clear that the appellant complained of back pain during service.  In fact there was a notation of scoliosis and to rule out arthritis.  However, arthritis was not actually "noted" during service and he did not have characteristic manifestations to identify that disease process during service or within one year of separation.  See 38 C.F.R. §§ 3.303 (b).  Rather, when seen in November 1971, there was no lumbar pathology on physical examination and the contemporaneous x-ray examination disclosed not significant pathologic change.

To the extent there was a report that he had in-service scoliosis, such finding is inconsistent with all post service evidence.  Similarly, the notation to rule out arthritis was nothing more than a medical concern, effectively ruled out by the November 1971 x-ray examination.  Here, despite a concern, arthritis was not noted during service and he did not have characteristic manifestations sufficient to identify the disease process.

In sum, the Board finds that the Veteran did not have lumbar degenerative disc disease in service or manifest to a compensable degree within one year of discharge from service.  Additionally, there is no evidence in support of a nexus between the claimed in-service low back complaint and the current lumbar degenerative disc disease.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for callus formation of the feet is granted.

Service connection for lumbar disablity is denied.


REMAND

The Veteran was afforded a VA examination to determine the nature and severity of his bilateral foot disorder in March 2010.  The examiner noted that the Veteran demonstrated bilateral pes cavus of the forefoot that was productive of submetatarsal hyperkeratotic lesions (calluses).  The examiner also noted that the Veteran receives treatment for calluses of both feet.  The examiner then opined that the Veteran's calluses were related to his foot type and not the in-service injury/treatment.

As currently drafted, the March 2010 VA examiner's report provides an inadequate opinion as to whether the Veteran's current pes cavus was incurred in service.  Additionally, the examiner did not address whether the Veteran's calluses of the feet caused or aggravated his pes cavus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since March 2010.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2. Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current bilateral foot disabilities.  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's pes cavus had its clinical onset in service or is otherwise related to active duty.

b) The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's pes cavus is caused by or aggravated by calluses of the feet.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


